Citation Nr: 0804161	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  03-26 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a duodenal ulcer.

2.  Entitlement to a disability rating in excess of 10 
percent for tinea pedis with onychomycosis.

3.  Entitlement to a compensable evaluation for scars, both 
arms and forearms.

4.  Entitlement to an initial compensable evaluation for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and September 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In January 2003, the RO continued the previously assigned 
disability evaluations of 20 percent for the veteran's 
duodenal ulcer, status post vagotomy with hepatitis; 
10 percent for tinea pedis with onychomycosis; and 0 percent 
for burn scars, dorsum of the hands and forearms.  In 
September 2007, the RO held that the veteran's hepatitis C 
warranted a separate disability evaluation; it was held to be 
noncompensable.  The RO continued the 20 percent evaluation 
assigned for the veteran's duodenal ulcer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to the claims for disability ratings in 
excess of 20 percent for a duodenal ulcer; 10 percent for 
tinea pedis with onychomycosis; 0 percent for scars, both 
arms and forearms; and 0 percent for hepatitis C.

Adequate VCAA notice was never provided to the veteran.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Although an April 2002 
VCAA letter was issued, that letter only addressed the 
requirements of how to substantiate a claim of service 
connection.  The Board acknowledges that in March 2006 the 
veteran was provided notice of the type of evidence necessary 
to establish increased ratings and an effective date for the 
disabilities on appeal, in compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); however, the RO has not 
subsequently readjudicated the matter.  If VCAA notice is 
provided after the initial decision, there is no finding of 
prejudicial error if there is a subsequent readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  Accordingly, a remand is required in order 
to correct this deficiency.  

With respect to the veteran's claim of entitlement to an 
initial compensable rating for hepatitis C, the veteran 
should be afforded an additional VA examination.  Although, 
the veteran was afforded a VA examination in April 2006, that 
examination did not specifically address the VA criteria for 
evaluating liver disorders, which contemplates certain 
symptomatology to include fatigue, malaise, weight loss, etc.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with notifying the veteran 
of the requirements of the VCAA, to 
include notifying the veteran of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate his claims of entitlement to 
increased disability ratings and of what 
information the veteran should provide and 
what information VA will attempt to obtain 
on his behalf.  It should allow the 
appropriate opportunity for response. 

2.  The veteran should be afforded a VA 
liver disorder examination, by an 
appropriate specialist, for the purpose of 
ascertaining the current severity of 
disability related to his service-
connected hepatitis C.  The claims file 
must be made available to the examiner.  
The examiner must state whether there is 
minimal, moderate, or marked liver damage 
and note the presence or absence of 
associated symptoms of gastrointestinal 
disturbance, fatigue, and mental 
depression or anxiety.  The examiner must 
note the frequency and duration, if any, 
of recurrent episodes, and state if any of 
these episodes require rest therapy.  The 
examiner must note if the hepatitis C is 
productive of daily fatigue, malaise, and 
anorexia, requiring dietary restriction or 
continuous medication, or incapacitating 
episodes (a period of acute signs and 
symptoms severe enough to require bed rest 
and treatment by a physician), with 
symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain and the duration of 
these episodes during the past twelve-
month period.  Finally, the examiner must 
comment on the presence or absence of 
weight loss, hepatomegaly, and 
malnutrition.

3.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the RO should issue to the veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



